UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Additional Information 18 Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholder, Frequently, when I speak in public, the audience wants to know what issue is dominating our current economy. Recently, I have said that it’s all about the consumer and the consumer is scared. We began the year expecting the consumer would be back. Indeed, all signs indicated pocketbooks were opening. Unfortunately, geopolitical events have caused too many consumers to rethink their planned spending. We fully expected the economy to rebound with typical post-recession growth (we were looking for five percent). Yet, with the consumer uncertain about their near-term employment prospects, spending has been rather disappointing. This disappointing domestic consumption is occurring at the same time emerging economies are trying to slow growth. China, for instance, is desperately trying to rein in inflation. This combination is a recipe for difficult economic times. The Economy All eyes have been drawn to the financial and economic tragi-comedy playing out in the European Union. The haves (e.g., Germany and France) are playing economic chicken with the have-nots (Greece, Portugal, Spain, Italy and Ireland). At the same time, the US powers that be have decided to play their own game of chicken. Unfortunately, this game of chicken involves the government’s credit rating. With a leadership vacuum and both parties taking a beggar-thy-neighbor approach to problem resolution, we lurch toward a potential fiscal calamity. We have adjusted our expectations for the balance of this year. That said, we will need acceleration in the second half of the year in order to make up for sub two-percent growth in the first quarter and expected sub-two percent growth in the second quarter. We expect the unemployment rate will remain at or slightly above nine percent through the balance of this year, at least. With the inflation rate beginning to tick upwards, the misery index (a term coined during the 1970s for the unemployment rate added to the inflation rate) will remain well above ten percent. Market Overview Oh, it has been a wonderfully interesting (read volatile) first six months. When we predicted (in the year-end 2010 chairman’s letter) mid-single-digit returns, we expected volatility, just not the wide swings we have seen. In the course of six months, equity markets have swung from near double-digit returns to negative (or near negative) returns and back on two occasions. As this is being written, we are in the midst of our third trip towards negative territory due in part to the aforementioned game of fiscal chicken being played out by our elected US leaders. Investors’ hopes have risen on prospects for a return to more economic normalcy only to have them dashed by the realities that are a continuation of the economic ripple effect from the Great Recession. Consumer sentiment, as it is driven more by economic expectations than reality, has taken a beating, and we believe that the fallout will be a much slower than expected economy. Mid-cap stocks, as measured by the S&P MidCap 400 Index, finished the first half of 2011 up 8.56% and in a dead heat with the Dow Jones Industrial Average (up 8.56%). Both of these indices easily bested the S&P 500 (up 6.02%), the Russell 2000 (up 6.21%) and the NASDAQ Composite (up 5.01%). Leadership for the S&P MidCap 400 was provided by consumer staples (up 31.92%), healthcare (up 13.71%), energy (up 11.44%) and utilities (up 11.40%). The worst performing sector was telecom, yet it also finished the first half in the black (up 0.84%).1 2 Fund Performance The Stewart Capital Mid Cap Fund returned 6.42% for the six months ended June 30, 2011, underperforming its benchmarks, the S&P MidCap 400 Index (up 8.56%) and the Russell MidCap® Value Index (up 6.69%). Much like last year, we started 2011 behind the eight-ball. Fortunately, we didn’t fall as far behind as quickly and, while we have been playing catch-up, we have a significantly shorter gap to close. When compared to last year’s sloth-like level of trading activity, the first half of 2011 makes us look almost hyperactive. So far, in 2011, we have added three new names (Polaris Industries, Itron and AGL Resources), trimmed one name (Perrigo Company) and added to our holdings another (Skechers). While we realize that we expressed concern with stretched valuations in the mid cap space, apparently we have had a little too much caffeine. Those of you that are long-time shareholders may recognize the Polaris name as we owned it at the Fund’s inception, only to sell it on the advent of the Great Recession over concerns about consumer behavior. Needless to say, the Recession did not lessen the company’s ability to make money as it continues to make its owners nearly burst with pride over its levels of profitability. AGL Resources was added for more unusual reasons. One of our holdings, NICOR is being acquired by AGL in a combination of cash and stock. Our holding in AGL was precipitated by our desire to maintain our ownership interest in NICOR post acquisition. Since the deal was a combination of cash and stock, we initiated a partial position in AGL in order to maintain our percentage ownership in the combined entity. I also want to spend a little time talking about one of our worst performing holdings (Skechers) and why we decided to increase our holdings. Albert Einstein was once quoted as saying, “the definition of insanity is doing the same thing over and over and expecting different results.” Not wanting to have our sanity questioned, and not wanting to throw good money after bad, we examined our rationale for having purchased the stock in the beginning. When we originally added Skechers to the holdings, it had been riding an earnings and revenue wave as a result of its new Shape Ups line of toning shoes. The stock looked cheap on an earnings basis and on an intrinsic value basis, yet we were concerned about the lack of new product to make up for the inevitable fall-off from the Shape Ups line. As a result, we added it at a very minimal level. Since Sketchers hasn’t been able to replace that revenue growth driver (sales have fallen off as competition has appeared), the stock price has suffered. However, when we revisited our investment thesis (fully intending to sell the stock) we made a rather interesting discovery. The stock was selling below its net-net current assets (or the value of the company’s current assets subtracting current liabilities and subtracting its long-term liabilities). In other words, the stock was selling below its liquidation value. We have seen this only five times in our investment career, and each time turned out to be an excellent time to buy the stock. Only time will tell if the current decision to add to our holdings was good or bad. Suffice it to say, we feel comfortable with our decision. Our overweight exposure (relative to the S&P MidCap 400 Index) in both energy and utilities significantly helped Fund performance. Not only did we have an overweight in two of the benchmark’s top sectors, but our holdings performed significantly better. That said, two of our holdings in our largest sector overweight (basic materials) were the two worst holdings in the portfolio. Southern Copper and Thompson Creek Metals were down 30.62% and 32.21%, respectively, for the six months ended June 30, 2011. The only thing keeping our materials selections from being worse were our holdings in the fertilizer industry with Terra Nitrogen Co., up 33.63% for the same period. 33 Strategy Overview We believe that the remainder of 2011 will look much like the first half of the year – lots of ups and downs with modest returns in the end. As a result, we are not expecting any dramatic shifts in strategy, and will use downturns and bad news as a means to find quality companies selling at, temporarily, distressed values. The big change to our investment thesis is our expectation for a return of the consumer. With uncertainty over economic conditions and job growth (or lack thereof), the consumer may well stand pat and purchase necessities only. Coupling consumer skepticism with government spending cutbacks could mean that economic growth actually slows through the second half of 2011. That would make it very difficult for corporate earnings, which could put our expectations for single digit returns at risk. As odd as it might seem, we really don’t care how the economic winds blow over the short term. It doesn’t change our belief that opportunities exist in all types of markets. Our job remains to dig through the data and find them. After all, as we have been saying since the Fund opened, over the long-term, a company’s stock price tends to reflect the value of the underlying business. We have and will continue to focus on business value when making investment decisions. Thank you for your continued confidence. As always, we will strive to meet your investment needs. I encourage you to listen and participate in our Advisor’s quarterly webcasts at stewartcap.com, and I welcome any questions you may have. You may reach me at 877.420.4440 or at stewartcap@UMB.com. Sincerely, Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds August 2011 The views and opinions in this report were current as of June 30, 2011. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Foreign investing involves risks not typically associated with US investments, including adverse fluctuations in foreign currency values, adverse political, economic and social developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing or legal standards. Additionally, Emerging markets are generally in the infancy stage of capital markets development. As a result, their economic systems are still evolving and their political systems are typically less stable than those in developed economies. Please see the prospectus for a discussion of the risks related to investing in the Fund. 1Source: Bloomberg and russell.com 4 Expense Example For the six months ended June 30, 2011 (Unaudited) As a shareholder of the Stewart Mid Cap Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses paid during period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Expenses paid Beginning account Ending account during period value 1/1/11 value 6/30/11 1/1/11-6/30/111 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.50%), multiplied by the average account value over the period, and multiplied by 181/365 (to reflect the one-half year period). 5 Stewart Capital Mid Cap Fund Schedule of Investments June 30, 2011 (Unaudited) COMMON STOCKS 86.2% Shares Value Banks 1.4% Northwest Bancshares, Inc. $ Capital Goods 13.1% Babcock & Wilcox Co. * Cummins, Inc. EMCOR Group, Inc. * McDermott International, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 6.5% Polaris Industries, Inc. Skechers U.S.A., Inc. - Cl. A * Consumer Services 3.0% Matthews International Corp. - Cl. A Diversified Financials 2.1% Federated Investors, Inc. Energy 4.6% CARBO Ceramics, Inc. Enerplus Corp. Food & Staples Retailing 3.0% Weis Markets, Inc. Food, Beverage & Tobacco 3.6% J.M. Smucker Co. (The) Health Care Equipment & Services 6.7% C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Varian Medical Systems, Inc. * See Notes to Financial Statements. 6 Schedule of Investments(continued) COMMON STOCKS (CONTINUED) Shares Value Materials 11.8% CF Industries Holdings, Inc. $ FMC Corp. Southern Copper Corp. Thompson Creek Metals Co., Inc. * Media 2.9% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 2.2% Perrigo Co. Software & Services 4.3% Micros Systems, Inc. * Net 1 UEPS Technologies, Inc. * Technology Hardware & Equipment 10.7% Flextronics International Ltd. * Itron, Inc. * Western Digital Corp. * Transportation 3.6% Kirby Corp. * Utilities 6.7% AGL Resources, Inc. Nicor, Inc. Oneok, Inc. Total Common Stocks (Cost $19,778,125) $ See Notes to Financial Statements. 7 Schedule of Investments(continued) Shares or CONVERTIBLE BOND 1.3% Principal Amount Value Insurance 1.3% Old Republic International Corp., 8.00%, 5/15/2012 $ $ Total Convertible Bond (Cost $360,213) LIMITED PARTNERSHIP INTEREST 3.7% Materials 3.7% Terra Nitrogen Co., LP Total Limited Partnership Interest (Cost $684,318) SHORT TERM INVESTMENT 9.5% Federated Prime Obligations Fund, 0.09% ** Total Short Term Investment (Cost $2,906,794) Total Investments 100.7% (Cost $23,729,450) Liabilities less Other Assets (0.7)% ) Net Assets 100.0% $ * Non-income producing.** Represents 7-day effective yield as of June 30, 2011.See Notes to Financial Statements. Sector BreakdownJune 30, 2011 (Unaudited) (based on total investments) 8 Statement of Assets and LiabilitiesPeriod ended 6/30/11 (Unaudited) Assets: Investments at value (cost $23,729,450) $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser (See Note 4) Payable for investments purchased Accrued audit fees Accrued legal fees Accrued administration expense (See Note 5) Accrued shareholder servicing fees Accrued 12b-1 fees (See Note 4) Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment income Accumulatednet realized gains Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value and price per share ($30,735,713 divided by 2,442,155 shares outstanding, no par value, unlimited shares authorized) $ Offering price per share $ Computation of offering price per share 100/95.75 of net asset value (See Note 10). See Notes to Financial Statements. 9 Statement of Operations Period ended 6/30/11 (Unaudited) Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Administration and accounting fees (See Note 5) Shareholder servicing fees Professional fees Federal and state registration fees CCO fees Trustees’ fees and expenses Custody fees Insurance expense Reports to shareholders Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Change in unrealized appreciation/(depreciation) on investments Net realized & unrealized gain on investments Net Increase in Net Assets Resulting From Operations $ Net of $3,003 in foreign withholding taxes. See Notes to Financial Statements. 10 Statements of Changes in Net Assets Period Ended 6/30/11 (Unaudited) Year ended 12/31/10 Operations: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation/(depreciation) on investments Net increase in net assets resulting from operations Distributions Paid From: Return of Capital — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net increase Total Increase in Net Assets Net Assets: Beginning of period End of period (including undistributed net investment income of $33,936 and $0, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to Financial Statements. 11 Financial Highlights For a Fund share outstanding throughout each period Period Ended 6/30/11 (Unaudited) Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/08 Year ended 12/31/07 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments 0.75 ) ) Total from investment operations 0.76 ) Less distributions: From net investment income — — — ) ) Return of Capital — ) ) — — Total distributions — ) Net asset value, end of period $
